 1                          UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3                                                 Case No.: 2:17-cr-00239-APG-CWH
     UNITED STATES OF AMERICA,
 4                                                    ORDER DISMISSING CASE
                           Plaintiff,
 5                                                            [ECF No. 51]
     vs.
 6
     DVANTE MASON,
 7
                          Defendant.
 8

 9         The Government’s Motion to Dismiss (ECF No. 51) is GRANTED. The
10 Indictment is dismissed. The clerk of the court shall close this file.

11         Dated: December 4, 2018.

12
                                           ANDREW P. GORDON
                                           UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
